Title: To Thomas Jefferson from Louis André Pichon and Émile Brongniart Pichon, 9 September 1802
From: Pichon, Louis André,Pichon, Émile Brongniart
To: Jefferson, Thomas


          
            Georgetown le 9 Septembre 1802
          
          Mr. et Me Pichon ont l’honneur de presenter leurs respects à Monsieur le Président des Etats Unis et prennent la liberté de lui témoigner tout le regret qu’ils éprouvent de ne pouvoir profiter des obligeantes invitations que Mr. le Président a eu la bonté de leur faire de faire une excursion à Monticello. Mr Pichon étant impérieusement appellé à New York par la présence des frégates françaises qui y sont mouillées, ne peut Pour cette saison se diriger de ce coté des Etats Unis: sans cet incident il aurait au moins seul, été rendre ses hommages à Mr. le Président.
         
          EDITORS’ TRANSLATION
          
            Georgetown 9 Sep. 1802
          
          Monsieur and Madame Pichon are honored to present their respects to the president of the United States and to assure him of all their regret at not being able to benefit from the president’s kind invitation to take an excursion to Monticello. Mr. Pichon, having been urgently called to New York by the presence of the French frigates docked there, cannot travel to that part of the United States during this season. Without that incident, he would have come, even if alone, to pay homage to the president.
        